966 A.2d 546 (2009)
Gregory MARTINEZ, Petitioner
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, Pennsylvania; Commonwealth of Pennsylvania, Philadelphia County, Pennsylvania; Robert Shannon, Superintendent, State Correctional Institution, Frackville, Pennsylvania, Respondents.
No. 172 EM 2008.
Supreme Court of Pennsylvania.
January 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of January, 2009, the Application for Leave to File Original Process is GRANTED, and the *547 Petition for Writ of Habeas Corpus is DENIED.